Citation Nr: 0611268	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-33 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death. 

2.  Entitlement to accrued benefits. 

3.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son 


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The service of the appellant's spouse was verified as being a 
member of the Philippine Army, United States Armed Forces in 
the Far East (USAFFE), from November 1941 to April 1942, and 
Regular Philippine Army from April 1945 to May 1946; he died 
in September 1991. The appellant is his surviving spouse.

This appeal arises from a February 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The appellant testified 
by a Decision Review Officer in January 2004.  The transcript 
is included in the record. 


FINDINGS OF FACT

1. The veteran died in September 1991; his death certificate 
lists the immediate cause of death as pneumonia.

2. At the time of the veteran's death, service-connection was 
not in effect for any disability.

3.  Pneumonia was not manifested in service, or for many 
years following service, and was not shown by competent 
medical evidence to be related to service.

4.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death and any injury or 
disease during the veteran's service.

5.  The appellant filed her claim of entitlement to accrued 
benefits in August 2002, more than one year following the 
date of the veteran's death.

6.  Service has been verified by the service department as 
being with the USAFFE from November 1941 to April 1942 and 
with the regular Philippine Army from April 1945 to May 1946.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2005).

2. The criteria for accrued benefits based on a claim of 
service connection for the cause of the veteran's death have 
not been met.  38 U.S.C.A. § 5121 (West Supp. 2005); 38 
C.F.R. § 3.1000 (2005).

3. The appellant's spouse does not have recognized active 
military service for purposes of eligibility for VA 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
101, 107 (West Supp. 2005); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 
3.203 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the appellant receiving proper 
notification.  However, upon review, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice did not result in prejudicial error in this case.  

The appellant received notification in September 2002 that 
met the first three elements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In December 2004, the RO issued 
another letter to the appellant.  This letter fully notified 
the appellant of what is required to substantiate her claims 
and met all four elements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Together, the letters, the October 
2003 statement of the case, and February 2005 supplemental 
statement of the case (SSOC) provided the appellant with a 
summary of the evidence, the applicable laws and regulations, 
a discussion of the facts of the case, and the basis of the 
denials.  VA specifically notified the appellant that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
either send medical treatment records from her private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records. 
Appellant submitted numerous statements and provided 
testimony in support of her claims.  It is therefore the 
Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the letters dated in September 2002 
and December 2004 did not include the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, post-service medical records, 
records from the Republic of the Philippines and the service 
department of the United States, a certificate of death, a 
certificate of marriage, lay witness statements, and 
testimony from the appellant and son.  All available medical 
records were obtained by VA or provided by appellant.  
Appellant has not identified any medical records not already 
included in the claims file.  Thus, it does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II. Service Connection Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310 (West Supp. 2005); 38 C.F.R. § 3.312 
(2005).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2005).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2005).

The death certificate shows that the veteran died in 
September 1991 with the immediate cause of death being 
pneumonia.

At the time of his death, the veteran had no service- 
connected disabilities.  Service medical records were 
negative for complaints of, or treatment for, pneumonia.  
Service medical records did include a December 1945 clinical 
note, indicating that the veteran had bronchitis.  However, 
it appears that the bronchitis was acute and transitory.  No 
follow-up treatment was noted in service.  The veteran's 
physical examination in May 1945 noted no physical problems.  
Specifically, x-ray examination of his chest was normal and 
examination of lungs was also found normal.   

Following service with the Regular Philippine Army in May 
1946, there are no medical records involving a diagnosis or 
treatment for pneumonia, bronchitis, or any lung problems 
until immediately before his death in September 1991.  
Medical records from Angona General Hospital dated in 
September 1991 indicate that the veteran died in September 
1991 due to pneumonia.  The examiner remarked that the 
veteran had productive cough secondary to pneumonia.  He was 
prescribed medications for treatment.  The Certificate of 
Death verified that the veteran died soon after in September 
1991.  The cause of death was listed as pneumonia.  No other 
causes of death were noted.  There is no suggestion in the 
Angona General Hospital records that the cause of the 
veteran's death was due to any disease or injury incurred in 
service.  

During her personal hearing, the appellant and her son 
essentially asserted that the veteran had breathing and 
coughing problems in service, which were chronic in nature 
following service until his death in September 1991.  In 
support of her claim, appellant submitted a joint affidavit 
from M.S. and C.C. dated in June 2003.  M.S. and C.C. 
indicated that they served during World War II and recalled 
visiting the veteran after service.  They stated that the 
veteran always consulted a doctor for various illnesses such 
a rheumatism, pain on the right thigh and pneumonia, and they 
witnessed his sufferings.  

Appellant also submitted a medical statement from Dr. Samson 
who indicated that he treated the veteran for numerous 
recurring illnesses that the veteran told him were due to 
effects of the war.  Dr. Samson included a medical note dated 
in June 1982 revealing that he treated the veteran for 
symptoms such as fever, coughing, loss of weight, chest pain, 
and difficulty breathing.  The diagnosis was pulmonary 
tuberculosis.  In addition, the record included a statement 
from H.E. dated in April 2003.  H.E. claimed that her dead 
father was the veteran's physician and that although all of 
her father's records were destroyed when he died in January 
1959, she specifically recalled in April 2003 that her father 
treated the veteran for recurring illnesses such as 
rheumatism, severe coughing, pneumonia, and pain on the right 
thigh, particularly during the period July 1946 to April 
1947.      

Other pertinent evidence included a medical statement from 
Dr. Layag dated in May 2004.  Dr. Layag stated that he had 
treated the veteran for chest pain, prolonged cough, body 
weakness and PTB since October 1963.  

Upon review, the medical statements from Dr. Layag and Dr. 
Samson fail to show that the veteran had pneumonia or chronic 
lung problems in service or for decades after service.  At 
the earliest, Dr. Layag noted treatment in October 1963, 
which was approximately 17 years following separation from 
service.  The statement from H.E. is of questionable 
reliability and uncorroborated by the evidence of record.  
Her statement is a second hand account of events occurring 
almost 45 years prior without any medical documents to 
support such factual allegations.  

The statements from M.S. and C.C., and testimony and 
statements from the appellant and son that the veteran had a 
chronic recurring lung problems, pneumonia since service are 
also unsupported by any corroborative medical evidence.  As 
noted above, service medical records are negative for any 
chronic lung problems, including pneumonia.  There is no 
evidence of treatment involving breathing problems until at 
least 1963, even assuming the statements of Dr. Layag are 
accurate.  In addition, the statements from M.S. and C.C., 
and appellant and son of chronic lung problems or pneumonia 
are contradicted by the medical evidence of record.  Hospital 
treatment records dated in 1968 through 1970 noted a healthy 
chest, radiologically, in January 1968.  Hospital records 
noted a diagnosis of osteomyelitis, right femur, draining 
sinuses at the right thigh, osteoarthritis, left foot 
ascariasis, ankylostomiasis, and trichuriasis.  There was no 
reference to pneumonia or chronic lung or breathing problems.  

The lay statements and medical statements in support of 
appellant's claim are also contradicted by the actions taken 
by the veteran prior to his death.  The veteran filed service 
connection claims in December 1967 and 1989 for 
osteomyelitis, right femur, and rheumatism.  The veteran did 
not file any claim involving chronic lung or breathing 
problems.  Witness statement dated in 1968 also did not 
mention any breathing problems.  It was not until after his 
death did anyone assert that he had breathing or lung 
problems associated with service.  The above casts 
considerable doubt as to the reliability of appellant's 
assertions and her supporting evidence. Overall, the evidence 
fails to show chronic breathing problems or lung problems in 
service, or for many years after service, and no diagnosis of 
pneumonia until death in September 1991.  There is also no 
competent medical evidence of a relationship between the 
cause of the veteran's death and any injury or disease during 
the veteran's service.

The Board further notes that in his prior claims for service 
connection, the veteran asserted that he was a prisoner-of-
war.  Although VA did not find that the veteran was a 
prisoner-of-war for VA purposes, even if he were found to be 
a prisoner-of-war, his cause of death, pneumonia, is not a 
presumptive condition under 38 C.F.R. § 3.309(c).  

In reaching this decision, the Board has considered the 
appellant's assertions.  The appellant is competent as a 
layperson to report that on which she has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the appellant is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  To that 
extent, the contentions of the appellant are unsupported by 
persuasive evidence.

The Board also acknowledges that a VA etiological opinion was 
not provided to the appellant for her service connection 
cause of death claim. However, a VA examination was 
unnecessary in this case as there was no competent medical 
evidence of pneumonia in service, within many decades 
following service, or otherwise related to recognized 
service.  Pneumonia was noted as the cause of death, however, 
there was no competent medical evidence indicating that this 
condition was incurred during recognized service or within 
many decades following service.  Separation examination did 
not show any pneumonia or chronic lung problems, nor were any 
claimed at that time.  Any nexus opinion concerning whether 
pneumonia began during recognized service, without any 
evidence of such conditions in service, would be clearly 
speculative in nature.  Based upon the above, no reasonable 
possibility exists that an etiological evaluation would aid 
in substantiating the claim.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding of service connection for 
the veteran's death.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the claim is denied.

III. Accrued Benefits

Under the provisions of 38 U.S.C.A. § 5121 (West Supp. 2005), 
as relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death. 38 U.S.C.A. 5121 (West 
Supp. 2005); 38 C.F.R. § 3.1000 (2005).  Applications for 
accrued benefits must be received within one year after the 
date of the veteran's death. 38 U.S.C.A. § 5121(c). 

In the present case, the veteran died in September 1991.  The 
appellant filed her claim and the RO received her claim for 
accrued benefits in August 2002, more than one year after the 
veteran's death.  Because the appellant's claim for accrued 
benefits was filed over one year after the veteran's death, 
the claim must be denied. The claim for accrued benefits is 
denied due to the absence of legal merit, or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

IV. Qualifying Service

The appellant is also claiming non-service connection death 
pension benefits.  In her claim, the evidence must establish 
that her spouse had qualifying service. Eligibility for VA 
benefits is based on statutory and regulatory provisions that 
define an individual's legal status as a veteran of active 
military service.  38 U.S.C.A. §§ 101(2), 101(24) (West Supp. 
2005); 38 C.F.R. §§ 3.1, 3.6 (2005).  The appellant claims VA 
non- service connection death pension benefits as a spouse of 
a veteran.  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that the individual upon 
whose service benefits are sought is a "veteran." The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d);  See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Service must be certified 
as qualifying by appropriate military authority. 38 C.F.R. § 
3.203 (2005).  Active service will be the period certified by 
the service department.  38 C.F.R. § 3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Analysis

In support of her claim, the appellant has submitted evidence 
of her spouse's records from the Republic of the Philippines 
certifying her spouse's service from November 1941 to May 
1946.  She has claimed no other service for her spouse.

When the veteran first applied for VA benefits in December 
1967, the RO requested verification of the veteran's service 
at that time.  Service department records provided 
verification of the veteran's service as with the USAFFE from 
November 1941 to April 1942 and with the Regular Philippine 
Army from April 1945 to May 1946.

Upon review, the records from the service department and 
those submitted by appellant do not show recognized service 
so as to confer eligibility for VA pension benefits.  Her 
husband is recognized for his service and entitled to the 
benefits for such service under the law.  However, his 
recognized service does not afford her eligibility for VA 
death pension benefits under the law.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
must therefore be denied because it is without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to accrued benefits is denied.

The claim of entitlement to basic eligibility for VA non- 
service connection death pension benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


